Citation Nr: 1413066	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  12-35 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from December 1984 to February 1988.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Medical and Regional Office (RO) Center in Wichita, Kansas.

In support of his claim, the Veteran testified at a hearing at the RO in August 2013 before the undersigned Veterans Law Judge of the Board.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for tinnitus have been met.  


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered the medical and lay evidence of record.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the diagnosed tinnitus is etiologically related to noise exposure in service.  Therefore, entitlement to service connection for this disability is in order.  



ORDER

Entitlement to service connection for tinnitus is granted.





____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


